DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            MARTHA ORTIZ,
                              Appellant,

                                      v.

                HOMEOWNERS CHOICE PROPERTY &
                 CASUALTY INSURANCE COMPANY,
                            Appellee.

                                No. 4D19-1146

                               [October 8, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. CACE-15-019873
(02).

   Melissa A. Giasi of Giasi Law, P.A., Tampa, for appellant.

   David A. Karp, Benjamine Reid, and Jeffrey A. Cohen of Carlton
Fields, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.